           Case 19-33418-KLP                           Doc 8        Filed 07/02/19 Entered 07/02/19 14:52:56          Desc Main
                                                                    Document     Page 1 of 28
                                                           UNITED STATES BANKRUPTCY COURT
                                                             EASTERN DISTRICT OF VIRGINIA


                                                                            CHAPTER 13 PLAN
                                                                          AND RELATED MOTIONS

                                     Sean Lydell Edwards
Name of Debtor(s):                   Tara Taylor Edwards                                        Case No: 19-33418-KLP

This plan, dated         July 2, 2019          , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                   confirmed or unconfirmed Plan dated                .

                                 Date and Time of Modified Plan Confirmation Hearing:

                                 Place of Modified Plan Confirmation Hearing:


                       The Plan provisions modified by this filing are:


                       Creditors affected by this modification are:

1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may                Included          Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                         Included           Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                               Included           Not included

2.      Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $ 1,080.00               per     month   for    60     months.
Other payments to the Trustee are as follows:
                                                               Page 1

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
           Case 19-33418-KLP                         Doc 8          Filed 07/02/19 Entered 07/02/19 14:52:56                      Desc Main
                                                                    Document     Page 2 of 28

            The total amount to be paid into the Plan is $                64,800.00    .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:
         Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
        and (C)(3)(a) and will be paid $ 4,971.00 , balance due of the total fee of $ 5,296.00 concurrently with or prior to the
        payments to remaining creditors.
         Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
        applications for compensation as set forth in the Local Rules.
           B.          Claims under 11 U.S.C. § 507.
                       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                       monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                       3.C below:
Creditor                                      Type of Priority                        Estimated Claim                    Payment and Term
County of Chesterfield                        Taxes and certain other debts           4,500.00                               75.00
                                                                                                                         60 months
           C.          Claims under 11 U.S.C. § 507(a)(1).
                       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                       claims above.
Creditor                                      Type of Priority                        Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                       1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                       Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
           This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
           “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
           U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
           bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
           treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
           interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
           rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
           on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
           The following secured claims are to be “crammed down” to the following values:

Creditor                                 Collateral                          Purchase Date              Est. Debt Bal.               Replacement Value
ISPC                                     Water Treatment System              06/2016                    7,437.00                     500.00

Navy Federal Credit Union                2006 Lexus GS430 145,000 04/2016                               16,400.00                    8,100.00
                                         miles
Toyota Financial Services                2016 Toyota Sienna 68,000 04/2016                              44,791.00                    25,750.00
                                         miles
United Consumer                          Kirby Vacuum              2016                                 2,695.12                     200.00
Financial Serv
Navy Federal Credit Union                2006 Lexus GS430 145,000 04/2016                               5,632.00                     0.00
                                         miles
           B.          Real or Personal Property to be Surrendered.
                                                                                 Page 2

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 19-33418-KLP                         Doc 8          Filed 07/02/19 Entered 07/02/19 14:52:56               Desc Main
                                                                    Document     Page 3 of 28

           Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
           claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
           the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
           non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
           the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
Creditor                                      Collateral Description             Estimated Value               Estimated Total Claim
CALL Federal Credit Union                     2002 GMC Envoy 238000 miles 8,225.00                             500.00
CALL Federal Credit Union                     2002 GMC Envoy 238000 miles 8,225.00                             1,414.56
           C.          Adequate Protection Payments.
           The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
           secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
           follows:
Creditor                                     Collateral                        Adeq. Protection Monthly Payment     To Be Paid By
ISPC                                         Water Treatment System            5.00                                 Trustee
Navy Federal Credit Union                    2006 Lexus GS430 145,000          55.00                                Trustee
                                             miles
Toyota Financial Services                    2016 Toyota Sienna 68,000         135.00                               Trustee
                                             miles
United Consumer Financial                    Kirby Vacuum                      10.00                                Trustee
Serv
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                           Approx. Bal. of Debt or   Interest Rate     Monthly Payment &
                                                                              "Crammed Down" Value                        Est. Term
ISPC                                     Water Treatment System               500.00                    6.5%                  22.27
                                                                                                                          24months
Navy Federal Credit Union                2006 Lexus GS430 145,000             8,100.00                  6.5%                 185.36
                                         miles                                                                            50months
Toyota Financial Services                2016 Toyota Sienna 68,000            25,750.00                 6.5%                 551.27
                                         miles                                                                            54months
United Consumer                          Kirby Vacuum                         200.00                    6.5%                   8.91
Financial Serv                                                                                                            24months
Navy Federal Credit Union                2006 Lexus GS430 145,000             0.00                      0%                Prorata
                                         miles                                                                            0months
           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 6 %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                       approximately 0 %.
                                                                              Page 3

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
          Case 19-33418-KLP                         Doc 8          Filed 07/02/19 Entered 07/02/19 14:52:56                         Desc Main
                                                                   Document     Page 4 of 28

          B.          Separately classified unsecured claims.
Creditor                                           Basis for Classification                              Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                      A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                      listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                      any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                      below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                      such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                      principal residence is a default under the terms of the plan.
Creditor                                Collateral                       Regular           Estimated     Arrearage     Estimated Cure       Monthly
                                                                         Contract          Arrearage     Interest Rate Period               Arrearage
                                                                         Payment                                                            Payment
Fed Loan Servicing                      Student Loan                     0.00              0.00          0%              0months

Kirkland Financial                      6042 Regal Crest                 1,695.67          4,000.00      0%              23months                   Prorata
                                        Drive Chesterfield,
                                        VA 23832
                                        Chesterfield County
                                        Primary Residence
                                        Parcel Id:
                                        769681334300000
Nelnet Loan Services, Inc.              Student Loan                     0.00              0.00          0%              0months


          B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                      regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                      debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                      below.
Creditor                            Collateral                              Regular Contract      Estimated         Interest Rate Monthly Payment on
                                                                            Payment               Arrearage         on            Arrearage & Est. Term
                                                                                                                    Arrearage
-NONE-


          C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                      constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                      payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                      1322(c)(2) with interest at the rate specified below as follows:
Creditor                                    Collateral                              Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-


7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                      A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                      contracts:
Creditor                                             Type of Contract
-NONE-

          B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                      contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                      arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                      indicated below.

                                                                                      Page 4

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 19-33418-KLP                         Doc 8          Filed 07/02/19 Entered 07/02/19 14:52:56              Desc Main
                                                                     Document     Page 5 of 28
Creditor                                      Type of Contract               Arrearage               Monthly Payment for Estimated Cure Period
                                                                                                     Arrears
Progressive Leasing                           Agreement,Contract                            525.55               Prorata 23months
8.          Liens Which Debtor(s) Seek to Avoid.
            A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                        judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                        written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                        creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                        hearing.
Creditor                                      Collateral                     Exemption Basis         Exemption Amount    Value of Collateral
-NONE-


            B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                        will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                        should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                        relief. The listing here is for information purposes only.
Creditor                                      Type of Lien                  Description of Collateral          Basis for Avoidance
-NONE-
9.          Treatment and Payment of Claims.
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions

                 None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.




                                                                                Page 5

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
          Case 19-33418-KLP                         Doc 8          Filed 07/02/19 Entered 07/02/19 14:52:56                   Desc Main
                                                                   Document     Page 6 of 28
Dated:      July 2, 2019

/s/ Sean Lydell Edwards                                                                           /s/ Veronica D. Brown-Moseley
Sean Lydell Edwards                                                                               Veronica D. Brown-Moseley 87348
Debtor 1                                                                                          Debtors' Attorney

/s/ Tara Taylor Edwards
Tara Taylor Edwards
Debtor 2
          By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
          certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
          Form Plan, other than any nonstandard provisions included in Part 12.
Exhibits:             Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                         Certificate of Service
I certify that on      July 2, 2019          , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service List.

                                                                                                  /s/ Veronica D. Brown-Moseley
                                                                                                  Veronica D. Brown-Moseley 87348
                                                                                                  Signature

                                                                                                  P.O. Box 11588
                                                                                                  Richmond, VA 23230-1588
                                                                                                  Address

                                                                                                  (804) 358-9900
                                                                                                  Telephone No.

                                                CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on         July 2, 2019           true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):
The Independent Savings Plan Co.; c/o Michael D. Ginsberg, Reg. Agent
1115 Gunn Hwy, Ste 100; Odessa, FL 33556


Navy Federal Credit Union; Attn: Mary A. McDuffie, CEO/Manager
820 Follin Lane SE; Vienna, VA 22180


Toyota Motor Credit Corporation; CT Corporation System, Reg. Agent
4701 Cox Road, Suite 285; Glen Allen, VA 23060



United Consumer Financial Services Company; Corporate Creations Network, RegAgt
119 E. Court Street; Cincinnati, OH 45202




   by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
   by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                                  /s/ Veronica D. Brown-Moseley
                                                                                                  Veronica D. Brown-Moseley 87348



                                                                                  Page 6

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 19-33418-KLP                         Doc 8          Filed 07/02/19 Entered 07/02/19 14:52:56                     Desc Main
                                                                     Document     Page 7 of 28
                                                              United States Bankruptcy Court
                                                                       Eastern District of Virginia
            Sean Lydell Edwards
 In re      Tara Taylor Edwards                                                                                 Case No.   19-33418-KLP
                                                                                   Debtor(s)                    Chapter    13


                                                         SPECIAL NOTICE TO SECURED CREDITOR

To:       The Independent Savings Plan Co.; c/o Michael D. Ginsberg, Reg. Agent
          1115 Gunn Hwy, Ste 100; Odessa, FL 33556
          Name of creditor

          Water Treatment System
          Description of collateral

1.          The attached chapter 13 plan filed by the debtor(s) proposes (check one):

                        To value your collateral. See Section 4 of the plan. Your lien will be limited to the value of the collateral, and any
                        amount you are owed above the value of the collateral will be treated as an unsecured claim.

                        To cancel or reduce a judgment lien or a non-purchase money, non-possessory security interest you hold. See
                        Section 8 of the plan. All or a portion of the amount you are owed will be treated as an unsecured claim.

2.       You should read the attached plan carefully for the details of how your claim is treated. The plan may be confirmed, and
the proposed relief granted, unless you file and serve a written objection by the date specified and appear at the confirmation hearing.
A copy of the objection must be served on the debtor(s), their attorney, and the chapter 13 trustee.

                         Date objection due:                                   No later than 7 days prior to 9/11/2019
                         Date and time of confirmation hearing:                September 11, 2019 at 9:10AM
                         Place of confirmation hearing:                        701 E. Broad St., Rm 5100, Richmond, VA

                                                                                         Sean Lydell Edwards
                                                                                         Tara Taylor Edwards
                                                                                         Name(s) of debtor(s)

                                                                                   By:   /s/ Veronica D. Brown-Moseley
                                                                                         Veronica D. Brown-Moseley 87348
                                                                                         Signature

                                                                                            Debtor(s)' Attorney
                                                                                            Pro se debtor

                                                                                         Veronica D. Brown-Moseley 87348
                                                                                         Name of attorney for debtor(s)
                                                                                         P.O. Box 11588
                                                                                         Richmond, VA 23230-1588
                                                                                         Address of attorney [or pro se debtor]

                                                                                         Tel. #   (804) 358-9900
                                                                                         Fax #    (804) 358-8704




                                                                                   Page 7

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
          Case 19-33418-KLP                         Doc 8          Filed 07/02/19 Entered 07/02/19 14:52:56             Desc Main
                                                                   Document     Page 8 of 28

                                                                   CERTIFICATE OF SERVICE
I hereby certify that true copies of the foregoing Notice and attached Chapter 13 Plan and Related Motions were served upon the
creditor noted above by
             first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P; or
             certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

on this    July 2, 2019          .


                                                                                  /s/ Veronica D. Brown-Moseley
                                                                                  Veronica D. Brown-Moseley 87348
                                                                                  Signature of attorney for debtor(s)
Ver. 10/18




                                                                             Page 8

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
            Case 19-33418-KLP                         Doc 8          Filed 07/02/19 Entered 07/02/19 14:52:56                     Desc Main
                                                                     Document     Page 9 of 28
                                                              United States Bankruptcy Court
                                                                       Eastern District of Virginia
            Sean Lydell Edwards
 In re      Tara Taylor Edwards                                                                                 Case No.   19-33418-KLP
                                                                                   Debtor(s)                    Chapter    13


                                                         SPECIAL NOTICE TO SECURED CREDITOR

To:       Navy Federal Credit Union; Attn: Mary A. McDuffie, CEO/Manager
          820 Follin Lane SE; Vienna, VA 22180
          Name of creditor

          2006 Lexus GS430 145,000 miles
          Description of collateral

1.          The attached chapter 13 plan filed by the debtor(s) proposes (check one):

                        To value your collateral. See Section 4 of the plan. Your lien will be limited to the value of the collateral, and any
                        amount you are owed above the value of the collateral will be treated as an unsecured claim.

                        To cancel or reduce a judgment lien or a non-purchase money, non-possessory security interest you hold. See
                        Section 8 of the plan. All or a portion of the amount you are owed will be treated as an unsecured claim.

2.       You should read the attached plan carefully for the details of how your claim is treated. The plan may be confirmed, and
the proposed relief granted, unless you file and serve a written objection by the date specified and appear at the confirmation hearing.
A copy of the objection must be served on the debtor(s), their attorney, and the chapter 13 trustee.

                         Date objection due:                                   No later than 7 days prior to 9/11/2019
                         Date and time of confirmation hearing:                September 11, 2019 at 9:10AM
                         Place of confirmation hearing:                        701 E. Broad St., Rm 5100, Richmond, VA

                                                                                         Sean Lydell Edwards
                                                                                         Tara Taylor Edwards
                                                                                         Name(s) of debtor(s)

                                                                                   By:   /s/ Veronica D. Brown-Moseley
                                                                                         Veronica D. Brown-Moseley 87348
                                                                                         Signature

                                                                                            Debtor(s)' Attorney
                                                                                            Pro se debtor

                                                                                         Veronica D. Brown-Moseley 87348
                                                                                         Name of attorney for debtor(s)
                                                                                         P.O. Box 11588
                                                                                         Richmond, VA 23230-1588
                                                                                         Address of attorney [or pro se debtor]

                                                                                         Tel. #   (804) 358-9900
                                                                                         Fax #    (804) 358-8704




                                                                                   Page 9

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
          Case 19-33418-KLP                         Doc 8          Filed 07/02/19 Entered 07/02/19 14:52:56              Desc Main
                                                                  Document      Page 10 of 28

                                                                   CERTIFICATE OF SERVICE
I hereby certify that true copies of the foregoing Notice and attached Chapter 13 Plan and Related Motions were served upon the
creditor noted above by
             first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P; or
             certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

on this    July 2, 2019          .


                                                                                   /s/ Veronica D. Brown-Moseley
                                                                                   Veronica D. Brown-Moseley 87348
                                                                                   Signature of attorney for debtor(s)
Ver. 10/18




                                                                             Page 10

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
            Case 19-33418-KLP                         Doc 8          Filed 07/02/19 Entered 07/02/19 14:52:56                     Desc Main
                                                                    Document      Page 11 of 28
                                                              United States Bankruptcy Court
                                                                       Eastern District of Virginia
            Sean Lydell Edwards
 In re      Tara Taylor Edwards                                                                                 Case No.   19-33418-KLP
                                                                                   Debtor(s)                    Chapter    13


                                                         SPECIAL NOTICE TO SECURED CREDITOR

To:       Toyota Motor Credit Corporation; CT Corporation System, Reg. Agent
          4701 Cox Road, Suite 285; Glen Allen, VA 23060
          Name of creditor

          2016 Toyota Sienna 68,000 miles
          Description of collateral

1.          The attached chapter 13 plan filed by the debtor(s) proposes (check one):

                        To value your collateral. See Section 4 of the plan. Your lien will be limited to the value of the collateral, and any
                        amount you are owed above the value of the collateral will be treated as an unsecured claim.

                        To cancel or reduce a judgment lien or a non-purchase money, non-possessory security interest you hold. See
                        Section 8 of the plan. All or a portion of the amount you are owed will be treated as an unsecured claim.

2.       You should read the attached plan carefully for the details of how your claim is treated. The plan may be confirmed, and
the proposed relief granted, unless you file and serve a written objection by the date specified and appear at the confirmation hearing.
A copy of the objection must be served on the debtor(s), their attorney, and the chapter 13 trustee.

                         Date objection due:                                   No later than 7 days prior to 9/11/2019
                         Date and time of confirmation hearing:                September 11, 2019 at 9:10AM
                         Place of confirmation hearing:                        701 E. Broad St., Rm 5100, Richmond, VA

                                                                                         Sean Lydell Edwards
                                                                                         Tara Taylor Edwards
                                                                                         Name(s) of debtor(s)

                                                                                   By:   /s/ Veronica D. Brown-Moseley
                                                                                         Veronica D. Brown-Moseley 87348
                                                                                         Signature

                                                                                            Debtor(s)' Attorney
                                                                                            Pro se debtor

                                                                                         Veronica D. Brown-Moseley 87348
                                                                                         Name of attorney for debtor(s)
                                                                                         P.O. Box 11588
                                                                                         Richmond, VA 23230-1588
                                                                                         Address of attorney [or pro se debtor]

                                                                                         Tel. #   (804) 358-9900
                                                                                         Fax #    (804) 358-8704




                                                                                  Page 11

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
          Case 19-33418-KLP                         Doc 8          Filed 07/02/19 Entered 07/02/19 14:52:56              Desc Main
                                                                  Document      Page 12 of 28

                                                                   CERTIFICATE OF SERVICE
I hereby certify that true copies of the foregoing Notice and attached Chapter 13 Plan and Related Motions were served upon the
creditor noted above by
             first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P; or
             certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

on this    July 2, 2019          .


                                                                                   /s/ Veronica D. Brown-Moseley
                                                                                   Veronica D. Brown-Moseley 87348
                                                                                   Signature of attorney for debtor(s)
Ver. 10/18




                                                                             Page 12

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
            Case 19-33418-KLP                         Doc 8          Filed 07/02/19 Entered 07/02/19 14:52:56                     Desc Main
                                                                    Document      Page 13 of 28
                                                              United States Bankruptcy Court
                                                                       Eastern District of Virginia
            Sean Lydell Edwards
 In re      Tara Taylor Edwards                                                                                 Case No.   19-33418-KLP
                                                                                   Debtor(s)                    Chapter    13


                                                         SPECIAL NOTICE TO SECURED CREDITOR

To:       United Consumer Financial Services Company; Corporate Creations Network, RegAgt
          119 E. Court Street; Cincinnati, OH 45202
          Name of creditor

          Kirby Vacuum
          Description of collateral

1.          The attached chapter 13 plan filed by the debtor(s) proposes (check one):

                        To value your collateral. See Section 4 of the plan. Your lien will be limited to the value of the collateral, and any
                        amount you are owed above the value of the collateral will be treated as an unsecured claim.

                        To cancel or reduce a judgment lien or a non-purchase money, non-possessory security interest you hold. See
                        Section 8 of the plan. All or a portion of the amount you are owed will be treated as an unsecured claim.

2.       You should read the attached plan carefully for the details of how your claim is treated. The plan may be confirmed, and
the proposed relief granted, unless you file and serve a written objection by the date specified and appear at the confirmation hearing.
A copy of the objection must be served on the debtor(s), their attorney, and the chapter 13 trustee.

                         Date objection due:                                   No later than 7 days prior to 9/11/2019
                         Date and time of confirmation hearing:                September 11, 2019 at 9:10AM
                         Place of confirmation hearing:                        701 E. Broad St., Rm 5100, Richmond, VA

                                                                                         Sean Lydell Edwards
                                                                                         Tara Taylor Edwards
                                                                                         Name(s) of debtor(s)

                                                                                   By:   /s/ Veronica D. Brown-Moseley
                                                                                         Veronica D. Brown-Moseley 87348
                                                                                         Signature

                                                                                            Debtor(s)' Attorney
                                                                                            Pro se debtor

                                                                                         Veronica D. Brown-Moseley 87348
                                                                                         Name of attorney for debtor(s)
                                                                                         P.O. Box 11588
                                                                                         Richmond, VA 23230-1588
                                                                                         Address of attorney [or pro se debtor]

                                                                                         Tel. #   (804) 358-9900
                                                                                         Fax #    (804) 358-8704




                                                                                  Page 13

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
          Case 19-33418-KLP                         Doc 8          Filed 07/02/19 Entered 07/02/19 14:52:56              Desc Main
                                                                  Document      Page 14 of 28

                                                                   CERTIFICATE OF SERVICE
I hereby certify that true copies of the foregoing Notice and attached Chapter 13 Plan and Related Motions were served upon the
creditor noted above by
             first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P; or
             certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

on this    July 2, 2019          .


                                                                                   /s/ Veronica D. Brown-Moseley
                                                                                   Veronica D. Brown-Moseley 87348
                                                                                   Signature of attorney for debtor(s)
Ver. 10/18




                                                                             Page 14

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
            Case 19-33418-KLP                         Doc 8          Filed 07/02/19 Entered 07/02/19 14:52:56                     Desc Main
                                                                    Document      Page 15 of 28
                                                              United States Bankruptcy Court
                                                                       Eastern District of Virginia
            Sean Lydell Edwards
 In re      Tara Taylor Edwards                                                                                 Case No.   19-33418-KLP
                                                                                   Debtor(s)                    Chapter    13


                                                         SPECIAL NOTICE TO SECURED CREDITOR

To:       Navy Federal Credit Union; Attn: Mary A. McDuffie, CEO/Manager
          820 Follin Lane SE; Vienna, VA 22180
          Name of creditor

          2006 Lexus GS430 145,000 miles
          Description of collateral

1.          The attached chapter 13 plan filed by the debtor(s) proposes (check one):

                        To value your collateral. See Section 4 of the plan. Your lien will be limited to the value of the collateral, and any
                        amount you are owed above the value of the collateral will be treated as an unsecured claim.

                        To cancel or reduce a judgment lien or a non-purchase money, non-possessory security interest you hold. See
                        Section 8 of the plan. All or a portion of the amount you are owed will be treated as an unsecured claim.

2.       You should read the attached plan carefully for the details of how your claim is treated. The plan may be confirmed, and
the proposed relief granted, unless you file and serve a written objection by the date specified and appear at the confirmation hearing.
A copy of the objection must be served on the debtor(s), their attorney, and the chapter 13 trustee.

                         Date objection due:                                   No later than 7 days prior to 9/11/2019
                         Date and time of confirmation hearing:                September 11, 2019 at 9:10AM
                         Place of confirmation hearing:                        701 E. Broad St., Rm 5100, Richmond, VA

                                                                                         Sean Lydell Edwards
                                                                                         Tara Taylor Edwards
                                                                                         Name(s) of debtor(s)

                                                                                   By:   /s/ Veronica D. Brown-Moseley
                                                                                         Veronica D. Brown-Moseley 87348
                                                                                         Signature

                                                                                            Debtor(s)' Attorney
                                                                                            Pro se debtor

                                                                                         Veronica D. Brown-Moseley 87348
                                                                                         Name of attorney for debtor(s)
                                                                                         P.O. Box 11588
                                                                                         Richmond, VA 23230-1588
                                                                                         Address of attorney [or pro se debtor]

                                                                                         Tel. #   (804) 358-9900
                                                                                         Fax #    (804) 358-8704




                                                                                  Page 15

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
          Case 19-33418-KLP                         Doc 8          Filed 07/02/19 Entered 07/02/19 14:52:56              Desc Main
                                                                  Document      Page 16 of 28

                                                                   CERTIFICATE OF SERVICE
I hereby certify that true copies of the foregoing Notice and attached Chapter 13 Plan and Related Motions were served upon the
creditor noted above by
             first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P; or
             certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

on this    July 2, 2019          .


                                                                                   /s/ Veronica D. Brown-Moseley
                                                                                   Veronica D. Brown-Moseley 87348
                                                                                   Signature of attorney for debtor(s)
Ver. 10/18




                                                                             Page 16

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
              Case 19-33418-KLP                   Doc 8    Filed 07/02/19 Entered 07/02/19 14:52:56                                 Desc Main
                                                          Document      Page 17 of 28


Fill in this information to identify your case:

Debtor 1                      Sean Lydell Edwards

Debtor 2                      Tara Taylor Edwards
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               19-33418-KLP                                                                  Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation            Barber                                      Risk Operations Analyst
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Self-Employed                               Citizens Bank

       Occupation may include student        Employer's address
                                                                                                               PO Box 42028
       or homemaker, if it applies.
                                                                                                               Providence, RI 02940

                                             How long employed there?         6/1/98                                    6/26/17

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $              0.00       $         4,792.08

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $           0.00              $   4,792.08




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
           Case 19-33418-KLP                Doc 8       Filed 07/02/19 Entered 07/02/19 14:52:56                                  Desc Main
                                                       Document      Page 18 of 28

Debtor 1   Sean Lydell Edwards
Debtor 2   Tara Taylor Edwards                                                                   Case number (if known)    19-33418-KLP


                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $         4,792.08

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $           845.02
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $             0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $           143.76
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $             0.00
     5e.    Insurance                                                                     5e.        $              0.00     $           626.60
     5f.    Domestic support obligations                                                  5f.        $              0.00     $             0.00
     5g.    Union dues                                                                    5g.        $              0.00     $             0.00
     5h.    Other deductions. Specify: Identity Theft                                     5h.+       $              0.00 +   $            17.94
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $        1,633.32
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $        3,158.76
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $      1,370.00         $                0.00
     8b. Interest and dividends                                                           8b.        $          0.00         $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $                0.00
     8d. Unemployment compensation                                                        8d.        $              0.00     $                0.00
     8e. Social Security                                                                  8e.        $              0.00     $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.        $              0.00     $                0.00
     8g. Pension or retirement income                                                     8g.        $              0.00     $                0.00
                                               Federal and State Tax Refunds
     8h.    Other monthly income. Specify:     Amortized                                  8h.+ $              553.00 + $                      0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          1,923.00         $                 0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              1,923.00 + $         3,158.76 = $            5,081.76
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                      0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.    $           5,081.76
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                         page 2
         Case 19-33418-KLP                       Doc 8       Filed 07/02/19 Entered 07/02/19 14:52:56                                 Desc Main
                                                            Document      Page 19 of 28


Fill in this information to identify your case:

Debtor 1                 Sean Lydell Edwards                                                               Check if this is:
                                                                                                               An amended filing
Debtor 2                 Tara Taylor Edwards                                                                   A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           19-33418-KLP
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Daughter                             8                    Yes
                                                                                                                                             No
                                                                                   Son                                  14                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             1,745.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                              0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                              0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             21.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                              0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
        Case 19-33418-KLP                      Doc 8        Filed 07/02/19 Entered 07/02/19 14:52:56                                       Desc Main
                                                           Document      Page 20 of 28

Debtor 1     Sean Lydell Edwards
Debtor 2     Tara Taylor Edwards                                                                       Case number (if known)      19-33418-KLP

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 300.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  70.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 285.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                601.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                100.00
10.   Personal care products and services                                                    10. $                                                  50.00
11.   Medical and dental expenses                                                            11. $                                                  40.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 250.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 100.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  250.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal Property                                                             16. $                                                  39.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Miscellaneous Expenses                                              21. +$                                                150.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       4,001.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       4,001.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               5,081.76
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,001.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              1,080.76

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
    Case 19-33418-KLP   Doc 8    Filed 07/02/19 Entered 07/02/19 14:52:56   Desc Main
                                Document      Page 21 of 28

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        AFC Urgent Care Midlothian
                        12731 Stone Village Way
                        Midlothian, VA 23113


                        American Anesthesiology of VA
                        P.O. Box 88087
                        Chicago, IL 60680


                        Bon Secours Health System
                        1505 Marriottsville Road
                        Marriottsville, MD 21104


                        Bon Secours Richmond Health Sy
                        RE: Bankruptcy
                        P.O. Box 28538
                        Richmond, VA 23228


                        Bon Secours Richmond Ob-GYN
                        PO Box 14000
                        Belfast, ME 04915


                        CALL Federal Credit Union
                        4605 Commerce Road
                        P.O. Box 26603
                        Richmond, VA 23261


                        Capital One
                        PO Box 71083
                        Charlotte, NC 28272-1083


                        CareCentrix
                        P.O. Box 7780
                        London, KY 40742


                        CashNet USA
                        175 West Jackson
                        Suite 1000
                        Chicago, IL 60604


                        Chase
                        Attn: Bankruptcy Dept
                        201 N. Walnut Street
                        Wilmington, DE 19801
Case 19-33418-KLP   Doc 8    Filed 07/02/19 Entered 07/02/19 14:52:56   Desc Main
                            Document      Page 22 of 28


                    Chesterfield County-EMS
                    4325 Old Hundred Road
                    Richmond, VA 23235


                    CJW Medical Center
                    PO Box 13620
                    Richmond, VA 23225


                    Comenity Bank/JSSCLNDN
                    PO Box 182789
                    Columbus, OH 43218


                    Comenity Bank/LNBRYANT
                    P.O. Box 182789
                    Columbus, OH 43218-2789


                    Comenity Bank/Roamans
                    P.O. Box 182789
                    Columbus, OH 43218


                    Commonwealth Anesthesia Assoc.
                    Attn: Bankruptcy Dept.
                    PO Box 35808
                    Richmond, VA 23235


                    Commonwealth Financial
                    120 N. Keyser Ave
                    Re: Richard Cottrell, DDS
                    Dickson City, PA 18519


                    Convergent Outsourcing
                    800 SW 39th St/PO Box 9004
                    Renton, WA 98057


                    County of Chesterfield
                    Treasurer
                    P.O. Box 26585
                    Richmond, VA 23261


                    Credit Adjustment Board
                    8002 Discovery Drive
                    Suite 311
                    Henrico, VA 23229-8601
Case 19-33418-KLP   Doc 8    Filed 07/02/19 Entered 07/02/19 14:52:56   Desc Main
                            Document      Page 23 of 28


                    Dong's Karate School
                    8109 West Broad Street
                    Richmond, VA 23294-4221


                    Equitable Acceptance
                    PO Box 27007
                    Minneapolis, MN 55427


                    EverGreen Pest Solutions
                    265 25th Street
                    Ogden, UT 84401


                    Fed Loan Servicing
                    P.O. Box 69184
                    Harrisburg, PA 17106


                    Focus Recovery Solutions
                    Attn: Bankruptcy
                    9701 Metropolitan Court Ste B
                    Richmond, VA 23236


                    Gastrointestinal Specialist
                    215 Wadsworth Drive
                    Richmond, VA 23236


                    Hughes Net Internet Services
                    11717 Exploration Lane
                    Re: Customer Service
                    Germantown, MD 20876


                    ISPC
                    1115 Gunn Highway
                    Odessa, FL 33556


                    Kirkland Financial
                    PO Box 970
                    Goodlettsville, TN 37070


                    Labcorp
                    Re: Bankruptcy Dept.
                    PO Box 2240
                    Burlington, NC 27216
Case 19-33418-KLP   Doc 8    Filed 07/02/19 Entered 07/02/19 14:52:56   Desc Main
                            Document      Page 24 of 28


                    LCA Collections
                    Re: LabCorp
                    1250 Chapel Hill Road
                    Burlington, NC 27215


                    MaxLend
                    PO Box 639
                    Parshall, ND 58770


                    McCarthy, Burgess & Wolff
                    26000 Cannon Road
                    Cleveland, OH 44146


                    Monument Pathologists
                    Attn: Bankruptcy Dept.
                    PO Box 5468
                    Martinsville, VA 24115


                    Navy Federal Credit Union
                    P.O. Box 3000
                    Merrifield, VA 22119-3000


                    Nelnet Loan Services, Inc.
                    Re: Bankruptcy
                    P.O. Box 17460
                    Denver, CO 80217-0460


                    nhcash.com
                    169 South River Road, Suite 19
                    Bedford, NH 03110


                    Parrish and Lebar
                    Re:
                    5 East Franklin Street
                    Richmond, VA 23219


                    PHG Ironbridge
                    3 Maryland Farms STE 250
                    Brentwood, TN 37027


                    Primary Health Group
                    Attn: Bankruptcy Dept.
                    12254 Branders Creek Drive
                    Chester, VA 23831-1626
Case 19-33418-KLP   Doc 8    Filed 07/02/19 Entered 07/02/19 14:52:56   Desc Main
                            Document      Page 25 of 28


                    Progressive
                    Re: Bankruptcy
                    P.O. Box 43258
                    Richmond Heights, OH 44143


                    Progressive Leasing
                    11629 S. 700 E.
                    Suite 100
                    Draper, UT 84020


                    Pulmonary Associates of Rich
                    P.O. Box 1180
                    Sharpsburg, GA 30277


                    Pulmonary Associates of Richmo
                    P.O. Box 102594
                    Atlanta, GA 30368


                    QVC
                    Attn: Bankruptcy Department
                    Studio Park
                    West Chester, PA 19380-4362


                    Radius Global Solutions
                    7831 Glenroy Road
                    Suite 250-A
                    Minneapolis, MN 55439


                    Receivables Management
                    7206 Hull Street Rd, Ste 211
                    Richmond, VA 23235


                    ROI
                    P.O. Box 549
                    Lutherville Timonium, MD 21094


                    Shafer & Associates
                    Re:
                    P O Box 1545
                    Columbia, MO 65205


                    Shafer Law Firm
                    2000 Riveredge Pkwy
                    Ste 590
                    Atlanta, GA 30328
Case 19-33418-KLP   Doc 8    Filed 07/02/19 Entered 07/02/19 14:52:56   Desc Main
                            Document      Page 26 of 28


                    Solodar & Solodar
                    Re: Bankruptcy
                    4825 Radford Ave., Suite 201
                    Richmond, VA 23230-3532


                    Speedy Cash
                    801 B Ponce De Leon blvd
                    Saint Augustine, FL 32084


                    Speedy Cash
                    PO Box 780408
                    Wichita, KS 67278


                    Sprint
                    Attn: Bankruptcy Dept
                    12502 Sprint
                    Reston, VA 20196


                    St. Francis Medical Center
                    13710 St. Francis Boulevard
                    Midlothian, VA 23114


                    St. Mary's Hospital
                    Attn: Bankruptcy Dept
                    P.O. Box 100767
                    Atlanta, GA 30384-0767


                    Suntrust Bank
                    P.O. Box 85526
                    Cr Bur Disp CS-RVW7955
                    Richmond, VA 23285


                    SYNCB/Paypal
                    PO Box 960080
                    Orlando, FL 32896-0080


                    Syncb/Rooms To GO
                    C/O PO Box 965036
                    Orlando, FL 32896


                    Synchrony Bank
                    Recovery Management
                    25 SE 2nd Ave., Suite 1120
                    Miami, FL 33131
Case 19-33418-KLP   Doc 8    Filed 07/02/19 Entered 07/02/19 14:52:56   Desc Main
                            Document      Page 27 of 28


                    T-Mobile
                    Re: Bankruptcy
                    P.O. Box 37380
                    Albuquerque, NM 87176-7380


                    THD/CBNA
                    P.O. Box 6497
                    Sioux Falls, SD 57117


                    Toyota Financial Services
                    Re: Bankruptcy
                    PO Box 8026
                    Cedar Rapids, IA 52408-8026


                    United Consumer Financial Serv
                    Bass & Associates, P.C.
                    3936 E. Ft. Lowell Road St#200
                    Tucson, AZ 85712


                    VA Endocrinology & Osteo Ctr.
                    2384 Colony Crossing Place
                    Midlothian, VA 23112-4280


                    Verizon
                    500 Technology Drive
                    Suite 550
                    Saint Charles, MO 63304-2225


                    Virginia Endocrinology
                    3022 Javier Road
                    Suites 103 & 104A
                    Fairfax, VA 22031


                    Virginia Physicians for Women
                    PO Box 6829
                    Richmond, VA 23230-0829


                    WebBank / Paypal working Capit
                    215 S. State St.
                    Ste 1000
                    Salt Lake City, UT 84111-2336


                    William J. Ciszczon
                    865 Bassett Road
                    Westlake, OH 44145
Case 19-33418-KLP   Doc 8    Filed 07/02/19 Entered 07/02/19 14:52:56   Desc Main
                            Document      Page 28 of 28


                    YMCA Corporate Office
                    1801 Richmond Ave
                    Port Royal, SC 29935
